Citation Nr: 1803605	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  14-41 413A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a left wrist disability, claimed as arthritis. 

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for pseudofolliculitis barbae.  

4.  Entitlement to service connection for diabetes mellitus, type II, to include as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from October 1951 to October 1953. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from April 2013, January 2014, and May 2015 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The April 2013 rating decision denied service connection for arthritis of the left wrist.  The January 2014 rating decision denied service connection for pseudofolliculitis.  The May 2015 rating decision denied service connection for an acquired psychiatric disability, to include PTSD, and service connection for diabetes mellitus, type II, to include as due to Agent Orange exposure.  The Veteran filed a timely notice of disagreement (NOD) to each rating decision.

In December 2014, the Veteran testified before a Decision Review Officer (DRO) at the RO.  Additionally, in November 2017, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A copy of both transcripts is of record. 
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Board's decision addressing the claims for service connection for a left wrist disability and an acquired psychiatric disability, to include PTSD, is set forth below.  The claim for service connection for pseudofolliculitis barbae and diabetes mellitus, type II, to include as due to Agent Orange exposure, is remanded to the agency of jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran's diagnosed left wrist carpal tunnel is related to his in-service hand injury and symptoms. 

2.  The Veteran does not have a current acquired psychiatric disorder.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left wrist disability have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1116, 5103A, 5107(b) (West 2012); 38 C.F.R. §§ 3.102, 3.303(2017).

2.  The criteria for service connection for an acquired psychiatric disability, to include PTSD, have not been met.  38 U.S.C. § 1101, 1110, 1112, 1116, 5103A, 5107(b) (West 2012); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. § 5103, 5103A; 38 C.F.R. § 3.159. 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Next, VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159. 

In his May 2015 NOD, the Veteran asserted that the VA did not give him an adequate examination for PTSD/anxiety, depression, and panic attack.  The Veteran underwent a psychiatric VA examination in April 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For the reasons indicated in the discussion below, the Board finds that the VA examination is adequate, as it is predicated on consideration of the medical records in the Veteran's claims file, to include the Veteran's statements, and document that the examiner conducted a full physical examination of the Veteran. Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

Neither the Veteran nor his representative, as to the claims decided, has raised any other issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.

II. Legal Principles and Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection also may be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was traceable to a disease or injury incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Veteran filed his claim for service connection for service connection in this case beginning in January 2013.  Moreover, the Board cannot draw a bright line at the date of claim but must consider all of the evidence of record in determining whether the Veteran has met the current disability requirement.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013) (Board erred in failing to address pre-claim evidence in assessing whether a current disability existed, for purposes of service connection, at the time the claim was filed or during its pendency).

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C. § 1101 (3), 1112(a)(1); 38 C.F.R. §  3.307 (a) , 3.309(a).  Arthritis and psychoses are chronic diseases.

A. Left Wrist Disability

The Veteran contends that his current left wrist disability was caused by an in-service injury and is therefore related to service.  

Service treatment records reflect that in November 1952, the Veteran was seen for a laceration in his left hand.  At separation, in an October 1953 report of medical examination, the examiner noted a normal clinical evaluation for his upper extremities.  

In his January 2013 application for benefits, the Veteran reported that he had an accident in the motor pool while in service that resulted in a vein being cut in his left wrist.  He reported that he developed arthritis in that wrist that has been diagnosed by VA doctors.  

Post-service VA medical treatment records reflect that in December 2013, an electromyography (EMG) test confirmed long-standing severe carpal tunnel syndrome of the left wrist.  

In his May 2013 NOD, the Veteran reported that after his in service injury, he had ongoing pain and swelling.  

VA treatment records reflect that in February 2014, the Veteran underwent carpal tunnel release surgery on his left wrist.  

In October 2014, the Veteran underwent a VA examination for his wrist.  At the time of the examination, he reported that he had carpal tunnel surgery on his left wrist in February 2014.  He reported that his wrist began to bother him in or about September 2013 when he woke with the inability to use the first three digits in his left hand.  Additionally, he reported that he had an in-service injury and thinks that his pain came from that original injury.  The examiner opined that the Veteran's current left wrist condition was not caused by, a result of, or aggravated by his military service including his left wrist/hand injury suffered in service.  As rationale, he stated that the wrist/hand injury was to the webbing between the thumb and index finger of the left hand away from the carpal tunnel and would have only minimal effect on the median nerve.  The examiner concluded that the carpal tunnel syndrome was diagnosed more than 50 years later making aggravation next to impossible.  

During the December 2014 hearing before the DRO, the Veteran testified about the in-service injury and stated that he has had problems with his hand for years.  

In the November 2017 Board hearing, the Veteran testified that since his in-service injury, he continued to have problems with his wrist and it affected his ability to do things while he was in service.  

Considering the pertinent evidence of record in the above, the Board finds that the claim for service connection for his left wrist disability must be denied.  

The Veteran has a current diagnosis of carpal tunnel syndrome; consequently, the issue at hand is whether there exists a nexus between his current disability and his in-service injury. 

The October 2014 VA examiner did a complete review of the available records and, as noted above, opined that the Veteran's carpal tunnel syndrome was not caused by, a result of, or aggravated by his military service, including his left wrist/hand injury suffered in service.  The examiner explained that his wrist/hand injury was to the webbing between the thumb and index finger of the left hand-away from the carpal tunnel and would have only minimal effect on the median nerve.  He continued to report that the carpal tunnel syndrome was diagnosed more than fifty years after service, making aggravating next to impossible.  As the VA examiner explained the reasons for his conclusion based on an accurate characterization of the evidence of record, this opinion is entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.

To the extent that the Veteran has opined that his left wrist disability is related to service, and that he has arthritis, lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, the Veteran's testimony as to the nature and etiology of his current left wrist disability is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007) (lay person competent to identify varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant").  The Veteran's statements in this regard are therefore not competent.  To the extent that these lay statements are competent, the Board finds the specific, reasoned opinion of the VA examiner to be of greater probative weight than the Veteran's more general lay assertions.  Thus, the preponderance of the evidence is against a relationship between the Veteran's diagnosed carpal tunnel and active duty service. 

In addition, the above evidence reflects there was a hand injury in service, but no chronic disease such as arthritis was noted in service or any time after.  In addition, although the Veteran indicated implicitly that there was continuity of left wrist symptomatology, the Board finds that the evidence is against any such continuity.  The contemporaneous medical evidence indicates that in October 2014, the Veteran reported that his wrist started to bother him around September 2013.  VA treatment notes prior to 2013 do not reflect any complaint of wrist or hand pain but do reflect other symptoms.  VA treatment notes from December 2013 coincide with the statement that pain was not present until 2013 and reflect that he underwent an EMG for his complaints that revealed carpal tunnel syndrome.  This contemporaneous evidence of a statement made in a medical report is of greater probative weight than the statements made during the course of an appeal from the denial of compensation benefits.  Fed. R. Evid. 803 (4) (recognizing that statements made for the purpose of medical treatment generally are reliable); Rucker v. Brown, 10 Vet. App. 67, 73   (1997) ("[R]ecourse to the [Federal] Rules [of Evidence] is appropriate where they will assist in the articulation of the Board's reasons.")); Pond v. West, 12 Vet. App. 341, 345 (1999)(interest may affect the credibility of testimony). Thus, to the extent the Veteran has stated he had continuity of left wrist symptomatology since service, the Board finds these statements not to be credible.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for left wrist disability.  The benefit of the doubt doctrine is therefore not for application and the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

B. Acquired Psychiatric Disability

There are particular requirements for establishing service connection for PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD specifically requires medical evidence diagnosing this disorder based on examination findings and in accordance with the DSM-IV; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304 (f), 4.125(a).

The Veteran contends that he has an acquired psychiatric disability, to include PTSD, which is a result of his active military service.

Service treatment records do not reflect complaint, treatment, or diagnosis of a psychiatric disability.  

A VA treatment note in 2013 from the Veteran's primary care physician noted a recent cognitive disorder diagnosis. 

In April 2015, the Veteran underwent a VA examination where the examiner determined that the Veteran did not have a mental disorder that conforms to DSM-5 criteria.  The Veteran reported that he was deployed to Korea for approximately eight months, but was not involved in combat and did not experience any other type of traumatic episodes.  The examiner noted that the Veteran was alert, oriented, and in good spirits.  He continued to report that there was no evidence of an acute psychotic disorder that was either observed by the examiner or reported by the Veteran.  The Veteran reported that he was married, in touch with his children, and had several friends whom which they visit.  He reported that he bathed himself, took care of his yard, garden, and household chores, and did most of the cooking.  The examiner noted that the Veteran never sought nor received treatment for a mental health disorder. Additionally, the examiner found that the Veteran's cognitive functions appeared to be intact, though documentation suggested that the Veteran may have mild cognitive impairment. 

In his May 2015 NOD, the Veteran reported that he had PTSD due to the Korean War.  Additionally, he reported that he had a cognitive disorder.  

VA primary care risk assessment notes from 2014, 2016, and 2017 reflect that the Veteran had a negative screen for depression and anxiety.  

During his November 2017 Board hearing, the Veteran testified that in Korea, he could hear mortar, dust, and "stuff flying around" so he hid in a foxhole.  He reported that he was "kind of" afraid, but not too much.  He reported that he has flashbacks and triggers about his time in Korea.  Additionally, he reported that he had a friend who was shot in service, but reported that he did not see it.  He also reported that an oil dump blew up.  He reported that he gets anxiety and dreams about Korea.  He reported that he looks out for himself all the time.  

Considering the pertinent evidence of record in the above, the Board finds that the claim for service connection for an acquired psychiatric disability, to include PTSD, must be denied.  

The Board finds that the April 2015 VA examination was adequate.  The examiner found that the Veteran did not have a mental disorder.  The Veteran was given an opportunity to report his symptomatology and he reported that no traumatic event occurred and that he was not involved in combat. As the VA examiner explained the reasons for his conclusion based on an accurate characterization of the evidence of record, this opinion is entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304; See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

The weight of the above evidence reflects that the Veteran has not had a psychiatric disability during the pendency of the claim.  While a "disability" for the purposes of awarding VA disability benefits is not only a disease or an injury, but also any "other physical or mental defect." 38 U.S.C. § 1701 (1); Allen v. Brown, 7 Vet. App. 439, 444-45 (1995) (applying definition of disability in section 1701(1) to statutes describing "eligibility for disability compensation for service connected disabilities"), here the evidence does not reflect any complaint or notation of a psychiatric disability.  Moreover, the question of whether symptoms such as psychiatric symptoms could constitute "disability" for purposes of the VA compensation laws and regulations in the absence of a specific diagnosis is one that the courts have not definitively answered.  See Joyner v. McDonald, 766 F.3d 1393, 1396, n. 1 (Fed. Cir. 2014) (specifically declining to reach the question of whether pain alone can constitute a disability under 38 U.S.C.A. § 1110 and 1131); Sanchez-Benitez v. Principi, 259 F.3d 1356, 1362 (Fed. Cir. 2001) ("Mr. Sanchez-Benitez presents an interesting, indeed perplexing, question, but not one that we need or can decide in this appeal").  However, in Sanchez-Benitez, the Federal Circuit held that, in order for a veteran to qualify for entitlement to compensation under the pertinent statutes and regulations pertaining to direct service connection, a veteran must prove existence of disability that has resulted from a disease or injury that occurred in service.  Id. at 1361-1362.  Thus, for example, a claim based on "pain alone" fails "when there is no sufficient factual showing that the pain derives from an in-service disease or injury."  Id.  

In this case, the above evidence and analysis reflects that any psychiatric symptoms reported by the Veteran are not due to disease or injury.  It follows that they are not due to disease or injury in service.  The Board notes that the Veteran was screened from his VA physicians for depression and anxiety, and was determined to have a negative screen.  Additionally, he has not sought or received treatment for a psychiatric disability.  As the Veteran has not had a psychiatric disability during the pendency of the claim or any time close thereto, the current disability requirement has not been met and entitlement to service connection is therefore not warranted.  Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007) ("Without a current disability, of course, there can be no service connection and, thus, no disability compensation").

In reaching the above guidance, the Board has considered the Veteran's claim broadly, to encompass any psychiatric disorder and not only the PTSD that he originally filed a claim for.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (a claim should not be limited to the disorder as characterized by the Veteran, but must be characterized and addressed based on the reasonable expectations of the non-expert claimant and the evidence in processing the claim).  The Court also held in Clemons, however, that "[i]t is generally the province of medical professionals to diagnose or label a mental condition, not the claimant."  Id. at 6.  Thus, while the Veteran is competent to describe the symptoms he experiences, and the Board has considered these statements, he is not competent to opine as to whether those symptoms are due to a psychiatric disorder.  The Veteran's statements in this regard are therefore not competent.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a psychiatric disability.  The benefit of the doubt doctrine is not for application, and entitlement to service connection for an acquired psychiatric disability, to include PTSD, is not warranted.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a left wrist disability, claimed as arthritis, is denied.

Entitlement to service connection for an acquired psychiatric disability, to include PTSD, is denied.  


REMAND

The Board finds that further action on the claims for service connection for pseudofolliculitis barbae and diabetes mellitus, type II, to include as due to Agent Orange exposure is warranted.

As to the Veteran's claim for pseudofolliculitis barbae, the Veteran contends that he has pseudofolliculitis barbae as a result of the military forcing him to shave in-service.  During his December 2014 hearing before the DRO, the Veteran reported that he has a huge scar that itches as a result of his skin disability.  He reported that his skin problems began in service, and he went to the doctor after service, but could not get the records since it was sixty years ago.  Additionally, during his November 2017 Board hearing, the Veteran testified that while in service, he had orders to shave, although he has never shaved before.  He reported that this caused keloids and the military eventually stopped making African American men shave due to the keloids.  He reported that he continued to have keloids since he left service until about 20 years ago when he underwent medication and radiation.  He continued to report that his skin still itches.  However, medical records regarding any skin disability or treatment concerning his skin have not been associated with the claims file.  The available medical records do not reflect a diagnosis of pseudofolliculitis barbae. 

The Veteran has not been afforded a VA examination to determine whether the Veteran has any skin disability.  As the Veteran has provided testimony indicating that he may have a skin disability that may be associated with service via continuity of symptomatology, a remand for a medical evaluation and nexus opinion is warranted to decide the claim.  

Additionally, prior to undertaking action responsive to the above, to ensure that the record is complete, the RO should  undertake appropriate action to obtain all outstanding, pertinent records, to include treatment records regarding medication and radiation the Veteran reported about in the November 2017 Board hearing.

Regarding the Veteran's claim of service connection for diabetes mellitus, type II, the Veteran has proffered his belief that he developed diabetes mellitus as a result of his exposure to herbicides during service.  Certain veterans who served in Korea are presumed to have been exposed to Agent Orange.  Under current regulations, a veteran who served between April 1, 1968, and August 31, 1971, in a unit that, as determined by DoD, operated in or near the Korean DMZ in an area in which Agent Orange is known to have been applied during that period, is presumed to have been exposed to Agent Orange.  38 C.F.R. § 3.307 (a)(6)(iv).  The revised regulation became effective on February 24, 2011.  76 Fed. Reg. 4245 (Jan. 25, 2011).

However, as noted above, the Veteran served on active duty with the United States Marine Corps from October 1951 to October 1953, and was deployed to Korea during that time period.  As his active military service is before the time period determined by the DoD, under current regulations, exposure to Agent Orange cannot be presumed.  This does not, however, preclude the Veteran from establishing entitlement to service connection for diabetes mellitus on a direct basis.  

The Veteran has a current diagnosis of diabetes mellitus, type II.  During his November 2017 Board hearing, the Veteran testified that he was diagnosed as early as 1965.  The medical evidence of record does not include an opinion as to the etiology of the Veteran's diabetes.  As the Veteran has a current diagnosis, and the Veteran has provided testimony that could substantiate that his diabetes could have had its onset in service or within the one year presumptive period, a medical nexus opinion is warranted to decide the claim.  

Accordingly, the claims remaining on appeal are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran; specifically, any treatment records regarding medication and radiation received for the Veteran's skin.  Follow the procedures sent forth in 38 C.F.R. § 3.159 (c) and (e) (2017) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file.

2.  Schedule the Veteran for a VA examination with an appropriate physician in order to determine the etiology of any current skin disability.  The physician should identify all skin disabilities that have existed since approximately May 2013 when the Veteran filed the current claim.

The claims folder must be made available to and reviewed by the examiner prior to completion of the opinion, and the opinion must reflect that the claims folder was reviewed.

Then, as to each and any diagnosed skin disability, the examiner should indicate whether it is at least as likely as not (at least a 50 percent probability) that such disability is related to or had its onset during the Veteran's military service.  

If a skin disability is diagnosed, the examiner should indicate whether it is related to the claimed in-service event. 

The examiner should address the Veteran's written statements and the December 2014 and November 2017 hearing testimony.  

All examination findings/results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

3.  Request an opinion from an appropriate physician as to the etiology of the Veteran's diabetes mellitus, type II.  The entire claims file, and a copy of this remand, must be provided to and reviewed by the examiner. 

The physician should provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's diabetes mellitus, type II had its onset in service or within the one year following service, or is otherwise related to the Veteran's military service.

In providing the requested opinions, the examiner should specifically consider and discuss all pertinent medical evidence and lay assertions and the service treatment records.

All finding results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  After the above development has been completed, readjudicate the claim for entitlement to service connection for pseudofolliculitis barbae and diabetes mellitus, type II.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


